Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 16/725,759 filed on 12/23/2019.
Claims 1-20 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/17/2020 and 04/08/2020 have been reviewed and entered into the record.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial 2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-15), method (claims 121619), and non-transitory computer readable storage medium (claim 20) are each directed to at least one potentially eligible category of subject matter (process, machine, and article of manufacture, respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps for managing personal behavior, and also recite an abstract idea falling under the “Mental Processes” abstract idea grouping by reciting steps (provide, receive, determine, present, and assign) that can be performed in the human mind via observation, evaluation, judgment, or opinion; and also recite an abstract idea falling under the “Certain Methods of Organizing Human Activity” abstract idea grouping by reciting steps for scheduling tasks to field professionals, which is a concept for managing personal behavior and/or following rules or instructions.  The limitations reciting the abstract idea, as set forth in exemplary claim 1, are [Note:  The claim language enclosed in parentheses is not part of the abstract idea, but is used to identify the “additional elements,” which are analyzed under Step 2A Prong Two and Step 2B below]: (a network interface; and at least one processor connectable to the network interface, the at least one processor is configured) to: provide a field professional, (using the network interface), information about a daily schedule of assigned tasks associated with a set of requests for on-site services; receive real-time information reflecting a likelihood the field professional will complete the daily schedule of assigned tasks; determine, from the real-time information, existence of an unplanned event likely to interfere with the field professional completing at least one task from the daily schedule; present a plurality of optional tasks to the field professional based on the determination; and upon detecting a selection of one of the plurality of optional tasks, assign the field professional to the selected task and unassign the at least one task.  Independent claims 16 and 20 recite similar limitations as claim 1 and are therefore determined to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 1, 16, and/or 20 are directed to a network interface; and at least one processor connectable to the network interface, the at least one processor is configured and a non-transitory computer-readable storage medium storing instructions.  These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment).  See MPEP 2106.05(f) and 2106.05(h).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 1, 16, and/or 20 are directed to a network interface; and at least one processor connectable to the network interface, the at least one processor is configured and a non-transitory computer-readable storage medium storing instructions.  These additional elements have been evaluated, but fail to add significantly more to the claims because they merely describe generic computing elements or computer-executable instructions (software) to tie the abstract idea to a particular technological environment (network computing environment), similar to simply adding the words “apply it” to the abstract idea, which does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification describes that generic computer devices that may be used to implement the invention, which cover virtually any computing device under the sun (See, e.g., Spec. at paragraphs 36, 101, 104, 108, 459, 488, and Fig. 2:  e.g., paragraph 101 describes that “ In one embodiment, system 100 may represent a computer-based system that may include computer system components, desktop computers, workstations, tablets, handheld computing devices, memory devices, and/or internal network(s) connecting the components”).  Therefore, the additional elements merely describe generic computing elements that serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-15 and 17-19 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite additional details that narrow the abstract idea accompanied by, at most, the same generic computing elements addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more.  For example, claims 2-3 recite additional details for determining and receiving additional information, however these are details/elements that, similar to base claims 1/16/20, fall under the same “Mental Processes” and “Certain Methods of Organizing Human Activity” abstract idea groupings, along reliance on the memory to facilitate storage of the data, which merely involves using a generic computer, similar to adding the words “apply it,” which as noted above is not sufficient to amount to a practical application of significantly more.  Dependent claims 4-15 and 17-19 have been fully considered as well however, similar to claims 2-3, the elements set forth in these claims describe steps/details falling within the same “certain methods of organizing human activity” and “mental processes” abstract idea groupings with nothing more than generic computing elements to perform the recited activities in these claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-20 are rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) in view of Hull et al. (US 2014/0249877, hereinafter “Hull”).

Claims 1/16/20:  As per claim 1, Mitchell teaches a system for scheduling tasks to field professionals (paragraph 4: system includes a control system configured to control scheduling and dispatch operations for work orders being handled by technicians), the system comprising:
a network interface (paragraphs 63, 68, 165, 222-223, and Fig. 2: control system 205 connected to one or more client systems 206 and one or more technician devices 207 over a network; network 209 may be an IP (Internet Protocol) based network, using, for example, technologies such as UMTS (Universal Mobile Telecommunications System), CDMA (Code Division Multiple Access), GPRS (General Packet Radio Service), or EVDO (Evolution Data Optimized); computer system can include clients and servers. A client and server are generally remote from each other and typically interact through a network); and
at least one processor connectable to the network interface (paragraphs 68, 222-223, and Figs. 2 and 23: computer system can include clients and servers. A client and server are generally remote from each other and typically interact through a network; components of the system can be connected by any form or medium of digital data communication such as a communication network. Examples of communication networks include, e.g., a LAN, a WAN, and the computers and networks forming the Internet; system 205 connected to one or more client systems 206 and one or more technician devices 207 over a network), the at least one processor is configured to:
provide a field professional, using the network interface, information about a daily schedule of assigned tasks associated with a set of requests for on-site services (paragraphs 64, 85, and Fig. 1: orders may be assigned, using the configured scheduling application, to one or more of technicians associated with the client, and work orders may be dispatched to assigned technicians; technician device 150 executes a device application 180. The device application 180 may include various functionality. For example, the device application 180 may include functionality related to work orders, such as providing the ability to display a view of the current day's completed and yet-to-be-completed work orders);
receive real-time information reflecting a likelihood the field professional will complete the daily schedule of assigned tasks (paragraphs 10-11, 19, 145, 148, and Figs. 10-14:  schedule or quality issue may be detected if a complaint is received, if an incident report is initiated, if it is determined that the skills and/or experience of an assigned technician is low for a work order that the technician is assigned to, or if it is determined that it is likely that the technician may miss the next scheduled appointment due to the combination of the amount of estimated work time remaining plus the amount of estimated travel time to the next scheduled appointment exceeding the time remaining until the next scheduled appointment; detecting an issue in response to a determination that the particular technician is likely to miss the scheduled start time of the next work order and detecting that an issue does not exist in response to a determination that the particular technician is not likely to miss the scheduled start time of the next work);
determine, from the real-time information, existence of an unplanned event likely to interfere with the field professional completing at least one task from the daily schedule (paragraphs 62, 68-71, 145-148, 158, and Figs. 10-14:  It is determined whether a schedule or quality issue is detected (950). The determination whether a schedule or quality issue has been detected may be performed manually or automatically. For example, a set of rules can be defined which describe conditions which indicate a schedule or quality issue. For example, FIG. 10 illustrates a set of alert trigger rules 1000. As illustrated by rules 1010-1020, a schedule or quality issue may be detected if progress of a technician falls a certain percentage (e.g., twenty five percent) behind expected progress or if a work order is not completed after a threshold amount of time; a schedule or quality issue may be detected if a complaint is received, if an incident report is initiated, if it is determined that the skills and/or experience of an assigned technician is low for a work order that the technician is assigned to, or if it is determined that it is likely that the technician may miss the next scheduled appointment due to the combination of the amount of estimated work time remaining plus the amount of estimated travel time to the next scheduled appointment exceeding the time remaining until the next scheduled appointment);
present a plurality of optional tasks to [a user] based on the determination (paragraphs 146-150, 158, and Figs. 11-14:  displaying/describing features for presenting options to a user [supervisor] based on a determination that an unplanned event [e.g., technician has limited experience or lacks sills for performing the job, technician is behind schedule, etc.] is likely to interfere with the technicians completion of the next appointment); and
upon detecting a selection of one of the plurality of optional tasks, assign [a] field professional to the selected task and unassign the at least one task (paragraphs 146-150, 158, and Figs. 11-14:  describing/displaying selection of an option for rescheduling a more qualified technician to an appointment after detecting that an initially assigned technician has limited experience or lacks the skills for performing the job, as exemplified in Fig. 14 - e.g., select control 1470 to reschedule the appointment (e.g., to reschedule using a technician who is more qualified to perform job "X")).

Mitchell does not teach:
presenting a plurality of optional tasks to the field professional (although Mitchell does teach the optional tasks as being presented to a supervisor, as noted above);
upon detecting a selection of one of the plurality of optional tasks, assign the field professional to the selected task (although Mitchell does teach assigning a field professional based upon a selection of an optional task, such as by removing a assigned technician initially assigned to a task and rescheduling the task by assigning it to another more qualified technician, as noted above).

Hull teaches:
presenting a plurality of optional tasks to the field professional (paragraphs 74-75 and Figs. 6A/B:  Clicking on the control tab to change projects causes a listings of projects to be presented on the display (see FIG. 5). Clicking on the control tab to change tasks causes a listings of tasks to be presented on the display (see FIG. 6A));
upon detecting a selection of one of the plurality of optional tasks, assign the field professional to the selected task (paragraphs 74-77 and Figs. 6-9:  When the Worker selects a task, he is presented with a task "punch clock" interface as shown in FIG. 7, which presents the user's name at the top of the display, the running time spent on the task, and the total time on the shift, along with the name of the project and the name of the task in a head; If the Worker selects a task that he is not authorized to perform (as determined by the app or possibly by the server), he is presented with a challenge as shown in FIG. 8. If the Worker selects the `yes` option, indicating that he wishes to continue, then he is allowed to proceed with the selection of the unauthorized task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell with Hull because the references are analogous since they are each directed to features for managing mobile workers’ performance of tasks, which is reasonably pertinent to Applicant’s field of endeavor of scheduling tasks to (mobile) field professionals, and because modifying the teachings of Mitchell such that the optional tasks are presented to a field professional and assigning the selected to the field professional based upon selection of the task, as taught by Hull, would represent a beneficial extension of Mitchell’s existing features providing these features that present the optional tasks to a supervisor for selection, which would serve the motivation to enable workers, instead of supervisors, to manage work activities, which avoids the traditional confrontational “policing” system and thereby encourages employees to take control of their labor/time management activities (Hull at paragraph 1); and further obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Hull’s worker-based selection of an optional task in place of Mitchell’s supervisor-based selection of an optional task involves the simple substitution of one known element for another known element, which yields a predictable result of managing the selection/assignment of an optional task by the worker performing the task instead of by a supervisor of the worker.

Claims 16 and 20 are directed to a method and non-transitory computer-readable storage medium for performing substantially similar limitations as those discussed above in the rejection of claim 1.  Accordingly, Mitchell, in view of Hull, a method and non-transitory computer-readable storage medium for performing the limitations discussed above (Mitchell at paragraphs 14, 22, 39, and 215-219:  computer-implemented method; at least one computer-readable storage medium is encoded with executable instructions that, when executed by at least one processor; See also, Hull at paragraphs 1 and 16: system, method and computer program product).  Accordingly, claims 16/20 are rejected using the same references and for substantially the same reasons as set forth above.

Claim 2:  Mitchell further teaches wherein the at least one processor is configured to determine existence of an unplanned event that includes user cancellation of an appointment associated with a task in the daily schedule of the field professional (paragraphs 154, 158, and Figs. 12 and 14:  describing an unplanned event in the form of the need to reschedule an appointment via user selection, which functions as a “cancellation” at least with respect to the originally scheduled appointment). 

Claim 3: Mitchell further teaches wherein the at least one processor is configured to receive real-time information associated with the user cancellation of the appointment from a customer service unit (paragraphs 11, 19, 155, and Figs. 12 and 14:  e.g., the operations may include enabling the supervisor to respond to the message by rescheduling the next work order for the particular technician and enabling the supervisor to respond to the message by communicating with a customer corresponding to the next work order). 

Claim 4:  Mitchell further teaches wherein the at least one processor is configured to receive real-time information associated with the user cancellation of the appointment from a user device (paragraphs 154, 158, and Figs. 12 and 14:  For example, clicking the “Reschedule next appointment” or “Reschedule” controls shown in Figs. 12 and 14, which function as a “cancellation” with respect to the originally scheduled appointment, sends real-time information to the system to facilitate rescheduling of the cancelled appointment). 
Claim 5:  Mitchell teaches wherein the at least one processor is configured to receive real-time information associated with the user cancellation of the appointment (paragraphs 154, 158, and Figs. 12 and 14:  For example, clicking the “Reschedule next appointment” or “Reschedule” controls shown in Figs. 12 and 14, which function as a “cancellation” with respect to the originally scheduled appointment, sends real-time information to the system to facilitate rescheduling of the cancelled appointment), but does not teach the source of the information as being the field professional. 
However, Hull teaches receiving information from the field professional (paragraphs 74-77, 86, 95,  and Figs. 5-9:  e.g., Worker selects a task; interface also provides a large round button for "punching in", which the Worker uses to indicate that he is still working on the task, an option to change projects and an option to change the task on the same project; Worker selects the `yes` option, indicating that he wishes to continue, then he is allowed to proceed with the selection of the unauthorized task. Of course, this will be flagged in his performance reports so that management is aware of it. If the Worker selects the `no` option, then he is returned to the project or task screen so he may select a new task that he is authorized to perform).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teaching of Mitchell by applying Hull’s worker-based control of task performance such that the received real-time information is received from the field professional, in the manner claimed, with the motivation of enabling workers, instead of supervisors, the advantage of managing their own activities, which avoids the traditional confrontational “policing” system and thereby encourages employees to take control of their labor/time management activities (Hull at paragraph 1); and further obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Hull’s worker-based source of information to the system in place of Mitchell’s supervisor-based source of information involves the simple substitution of one known element for another known element, which yields a predictable result of managing a cancellation based on information received from the worker scheduled to perform the task instead of the supervisor of the worker.

Claim 6:  Mitchell further teaches wherein the at least one processor is configured to determine existence of an unplanned event that includes atypical traffic conditions associated with a driving route to a location of a task in the daily schedule of the field professional (paragraphs 60, 61, and 148:  For example, travel time may now be more than earlier expected due to a detected traffic delay along the route to the next appointment. As described in a details area 1240, the estimated time to complete the current work order at the current rate is forty five minutes and the estimated travel time to the next appointment is twenty minutes. A total of sixty five minutes may be computed by adding the work time remaining and travel time. The sixty-five-minute total is more than the fifty-minute time remaining until the start of the next appointment). 

Claim 10:  Mitchell further teaches wherein the at least one processor is configured to identify the plurality of optional tasks by taking into account traffic conditions and to estimate how much each assignment of the plurality of optional tasks would affect a rest of the daily schedule of the field professional (paragraphs 61, 105, 148, and Figs. 10-12:  Field technicians 115 may be assigned or reassigned to high-priority or emergency work orders. Field technicians 115 may be manually or automatically rerouted based on dynamic traffic condition information; For example, travel time may now be more than earlier expected due to a detected traffic delay along the route to the next appointment. As described in a details area 1240, the estimated time to complete the current work order at the current rate is forty five minutes and the estimated travel time to the next appointment is twenty minutes. A total of sixty five minutes may be computed by adding the work time remaining and travel time). 

Claim 11:  Mitchell further teaches wherein the at least one processor is configured to identify the plurality of optional tasks by taking into account a specific skill set of the field professional and to confirm that the field professional is capable to perform each assignment of the plurality of optional tasks (paragraphs 59, 71, 145, 150, 158:  e.g., For example, a schedule may maximize billable hours and number of service calls while avoiding overtime. Technicians may be matched to work orders based, for example, on skills, experience, licensure, parts on hand, distance to the work site, job priority, and/or union status; rules may be set for specific groups of technicians, such as groups of technicians with similar skills or technicians having a similar number of years of experience; the supervisor has been alerted that "technician seven" may not have the required skills and/or experience to complete a work order, the supervisor may interact with controls 1430-1470 to take corrective action).

Claim 12:  Mitchell further teaches wherein the at least one processor is configured to identify the plurality of optional tasks by taking into account a current location of the field professional and to confirm that each location associated with the plurality of optional tasks is within a predefined distance from the current location of the field professional (paragraphs 10, 19, 59-60, 64, 67, and 105:  e.g., determining an expected amount of time remaining for a particular technician to complete a particular work order being handled by the particular technician, determining a travel time between a location of the particular work order and a location of a next work order scheduled for completion by the particular technician, and identifying a scheduled start time of the next work order scheduled for completion by the particular technician; Technicians may be matched to work orders based, for example, on skills, experience, licensure, parts on hand, distance to the work site; display a view of the current day's completed and yet-to-be-completed work orders. Work orders may be displayed in a filtered list. Work orders may also be displayed in a map view, with map markers indicating locations of assigned work orders. Driving directions may be provided, informing the field technician 115 how to get from one work order location to the next work order location). 

Claim 13:  Mitchell further teaches wherein the at least one processor is further configured to: determine existence of an unplanned event likely to interfere with the field professional completing a single task from the daily schedule; and reschedule the single task to a different time (paragraphs 154-155 and Fig. 12:  Rescheduling the next appointment may involve scheduling another technician to handle the next appointment or changing the date and/or time of the appointment; technician may focus on completing the current work order without taking the time to reschedule the next appointment or alert the customer of the next appointment to the delay). 

Claim 14:  Mitchell further teaches wherein the at least one processor is further configured to: determine existence of an unplanned event likely to interfere with the field professional completing a single task from the daily schedule; and reassign the single task to another field professional (paragraphs 61, 158, and Fig. 14:  work orders may be assigned or reassigned to balance assignments (e.g., either manually by the dispatcher 120 or automatically by the dispatch application 140). A work order may be reassigned if a field technician 115 is delayed on a work order and may not arrive on time for the next scheduled work order. Field technicians 115 may be assigned or reassigned to high-priority or emergency work orders; where the supervisor has been alerted that "technician seven" may not have the required skills and/or experience to complete a work order, the supervisor may interact with controls 1430-1470 to take corrective action … another technician may be sent to assist "technician seven", the supervisor may communicate (e.g., through text, audio, and/or video) with "technician seven", or the supervisor may choose to physically attend the appointment to offer assistance. As another example, the supervisor may select control 1460 to send a training or instruction document or manual to "technician seven" (e.g., an electronic document may be sent to a technician device, and/or a document may be sent to a printer connected to a technician device (e.g., a printer may be connected to a device mounted in a technician's vehicle)). The supervisor may select control 1470 to reschedule the appointment (e.g., to reschedule using a technician who is more qualified to perform job "X")). 

Claim 15:  Mitchell further teaches wherein the at least one processor is further configured to: determine existence of an unplanned event likely to interfere with the field professional completing a plurality of tasks from the daily schedule; and reassign the plurality of tasks to a group of field professionals (paragraphs 61, 158, and Fig. 14:  work orders may be assigned or reassigned to balance assignments (e.g., either manually by the dispatcher 120 or automatically by the dispatch application 140). A work order may be reassigned if a field technician 115 is delayed on a work order and may not arrive on time for the next scheduled work order. Field technicians 115 may be assigned or reassigned to high-priority or emergency work orders; where the supervisor has been alerted that "technician seven" may not have the required skills and/or experience to complete a work order, the supervisor may interact with controls 1430-1470 to take corrective action … another technician may be sent to assist "technician seven", the supervisor may communicate (e.g., through text, audio, and/or video) with "technician seven", or the supervisor may choose to physically attend the appointment to offer assistance. As another example, the supervisor may select control 1460 to send a training or instruction document or manual to "technician seven" (e.g., an electronic document may be sent to a technician device, and/or a document may be sent to a printer connected to a technician device (e.g., a printer may be connected to a device mounted in a technician's vehicle)). The supervisor may select control 1470 to reschedule the appointment (e.g., to reschedule using a technician who is more qualified to perform job "X") [Examiner’s Note:  Regarding the reassignment of a plurality of tasks as recited in claim 15, as compared to the exemplary scenario of reassigning one task in Mitchell, this slight difference is an obvious variant of the same underlying function and involves duplication of parts/steps, which has no patentable significance since a new and unex-pected result is not produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))]). 

Claim 17:  Mitchell further teaches wherein the plurality of optional tasks is presented on a mobile device of the [user] (paragraphs 143, 145-151, and Figs. 11-14:  e.g., supervisor is enabled to view data reflecting the determined progress and status of scheduled work orders (930). For example, in some implementations, the supervisor may be provided access to a dispatch application. The supervisor may have access to the dispatch application from a mobile device (e.g., handheld PC) and/or from another device; If a schedule or quality issue is detected, a message to the supervisor is triggered to alert the supervisor of the detected issue (960). For example, if progress of a technician falls a certain percentage behind expected progress, an alert message such as the example alert message 1100 illustrated in FIG. 11 may be sent to the supervisor's device), but does not teach the tasks as being presented to the field professional.
However, Hull teaches presenting a plurality of optional tasks to a mobile device of the field professional (paragraphs 74-77, 86,  and Figs. 6A/B:  describing/displaying presentation of a plurality of optional tasks to a worker’s mobile device -  e.g., information is illustrated in the flow chart of FIG. 3. At the beginning of the shift or the day, the Worker logs into his mobile app via the interface of FIG. 4, entering his email and password. The app then presents a list of available projects, optionally presenting both available and unavailable projects to the Worker as shown in FIG. 5. When the Worker selects a project, he is presented a interface listing the assigned tasks on the project (see FIG. 6A) and optionally, tasks which are not assigned to that Worker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teaching of Mitchell by applying Hull’s presentation of the optional tasks to a mobile device of the field professional, in the manner claimed, with the motivation of enabling workers, instead of supervisors, the advantage of managing their own activities, which avoids the traditional confrontational “policing” system and thereby encourages employees to take control of their labor/time management activities (Hull at paragraph 1); and further obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Hull’s worker-based presentation of optional tasks in place of Mitchell’s supervisor-based presentation of optional tasks involves the simple substitution of one known element for another known element, which yields a predictable result of presenting the optional tasks to the worker that will select/perform a task among the optional tasks.

Claim 18:  Mitchell further teaches wherein at least one of the plurality of optional tasks is a location-agnostic task that includes a remote communication session with a customer (paragraphs 149, 157, and Fig. 13:  displaying/describing an optional task by which the user may communicate with the customer using a mobile device, such as by a phone call, email, or text message [without regard to location, i.e., location-agnostic] - e.g., Control 1370 may be selected to communicate (e.g., phone call, email, text message, etc.) with the customer). agnostic

Claim 19:  Mitchell further teaches wherein at least one of the plurality of optional tasks is a location-agnostic task without communicating with customers (paragraphs 146-150, 154, 156, 158, and Figs. 11-14:  displaying/describing plurality of different optional tasks that don’t involve communicating with customers, and that are presented on a mobile device without regard to location, such as reschedule next appointment, assist, reschedule, etc.).

Claim 7 is rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) in view of Hull et al. (US 2014/0249877, hereinafter “Hull”), as applied to claim 1 above, and further in view of Levis et al. (US 2006/0235739, hereinafter “Levis”).

Claim 7:  Mitchell, in view of Hull, teaches wherein the at least one processor is configured to determine existence of an unplanned event (paragraphs 62, 68-71, 145-148, 158, and Figs. 10-14:  It is determined whether a schedule or quality issue is detected (950). The determination whether a schedule or quality issue has been detected may be performed manually or automatically. For example, a set of rules can be defined which describe conditions which indicate a schedule or quality issue. For example, FIG. 10 illustrates a set of alert trigger rules 1000. As illustrated by rules 1010-1020, a schedule or quality issue may be detected if progress of a technician falls a certain percentage (e.g., twenty five percent) behind expected progress or if a work order is not completed after a threshold amount of time; a schedule or quality issue may be detected if a complaint is received, if an incident report is initiated, if it is determined that the skills and/or experience of an assigned technician is low for a work order that the technician is assigned to, or if it is determined that it is likely that the technician may miss the next scheduled appointment due to the combination of the amount of estimated work time remaining plus the amount of estimated travel time to the next scheduled appointment exceeding the time remaining until the next scheduled appointment), but does not teach that the event includes atypical weather conditions at a location associated with a task in the daily schedule of the field professional. 
Levis teaches determining existence of an unplanned event that includes atypical weather conditions at a location associated with a task in the daily schedule of the field professional (paragraph 143 and Fig. 5:  if unexpected weather develops in a certain location, such as rainstorms, snowfall, hail, etc., the impact of this information may be quantified and sent to the portable computer where predefined rules determine the impact. For example, a severe rainstorm may be quantified as adding a fixed time delay (e.g., 30 minutes) with respect to time in regard to the current schedule. Alternatively, the overall schedule may be delayed in proportion to completion of the Dispatch Plan (e.g., an extra 10 minutes for every remaining hour of work remaining)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell/Hull with Levis because the references are analogous since they are each directed to features for managing mobile workers’ performance of tasks, which is reasonably pertinent to Applicant’s field of endeavor of scheduling tasks to (mobile) field professionals, and because modifying the teachings of Mitchell/Hull such that the unplanned event covers situations involving atypical weather conditions at a location associated with a task in the daily schedule of the field professional, as taught by Levis, in view of the motivation to more accurately estimate travel time as impacted by atypical weather conditions, thus providing the benefit of a more accurate estimate of an expected arrival time at a next appointment (See Mitchell at paragraph 148 and claim 3), and to provide options in response to increased travel time due the unexpected weather (See, e.g., Mitchell at Figs. 11-12).

Claim 8 is rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) in view of Hull et al. (US 2014/0249877, hereinafter “Hull”), as applied to claim 1 above, and further in view of Dietz et al. (US 2011/0112943, hereinafter “Dietz”).

Claim 8:  Mitchell, in view of Hull, teaches wherein the at least one processor is configured to determine existence of an unplanned event (paragraphs 62, 68-71, 145-148, 158, and Figs. 10-14:  It is determined whether a schedule or quality issue is detected (950). The determination whether a schedule or quality issue has been detected may be performed manually or automatically. For example, a set of rules can be defined which describe conditions which indicate a schedule or quality issue. For example, FIG. 10 illustrates a set of alert trigger rules 1000. As illustrated by rules 1010-1020, a schedule or quality issue may be detected if progress of a technician falls a certain percentage (e.g., twenty five percent) behind expected progress or if a work order is not completed after a threshold amount of time; a schedule or quality issue may be detected if a complaint is received, if an incident report is initiated, if it is determined that the skills and/or experience of an assigned technician is low for a work order that the technician is assigned to, or if it is determined that it is likely that the technician may miss the next scheduled appointment due to the combination of the amount of estimated work time remaining plus the amount of estimated travel time to the next scheduled appointment exceeding the time remaining until the next scheduled appointment), but does not teach that the unplanned event includes lack of replacement parts associated with a task in the daily schedule of the field professional. 
Dietz teaches determining existence of an unplanned event that includes lack of replacement parts associated with a task in the daily schedule of the field professional (paragraph 74 and Fig. 13: A further option shown on the main menu of FIG. 12 (and FIG. 13) is a "LEAVE" option (block 178). There are two reasons the technician 14 may be ready to leave the current work site. First, the technician may be ready to leave because the requested work has been completed. Second, the technician may need to leave because of a need to change personnel, need to obtain a needed but unavailable part, or for other reasons). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell/Hull with Dietz because the references are analogous since they are each directed to features for managing mobile workers’ performance of tasks, which is reasonably pertinent to Applicant’s field of endeavor of scheduling tasks to (mobile) field professionals, and because modifying the teachings of Mitchell/Hull such that the unplanned event covers situations involving a lack of replacement parts associated with a task in the daily schedule of the field professional, as taught by Dietz, in view of the motivation to identify and obtain critical tools/items for performing a job (See Mitchell at Fig. 14 and paragraph 158:  e.g., select control 1460 to send a training or instruction document or manual to "technician seven" (e.g., an electronic document may be sent to a technician device, and/or a document may be sent to a printer connected to a technician device (e.g., a printer may be connected to a device mounted in a technician's vehicle).

Claim 9 is rejected under 35 U.S.C. §103 as unpatentable over Mitchell et al. (US 2014/0172482, hereinafter “Mitchell”) in view of Hull et al. (US 2014/0249877, hereinafter “Hull”), as applied to claim 1 above, and further in view of Marx et al. (US 2014/0279081, hereinafter “Marx”).

Claim 9:  Mitchell, in view of Hull, teaches wherein the at least one processor is configured to determine existence of an unplanned event (paragraphs 62, 68-71, 145-148, 158, and Figs. 10-14:  It is determined whether a schedule or quality issue is detected (950). The determination whether a schedule or quality issue has been detected may be performed manually or automatically. For example, a set of rules can be defined which describe conditions which indicate a schedule or quality issue. For example, FIG. 10 illustrates a set of alert trigger rules 1000. As illustrated by rules 1010-1020, a schedule or quality issue may be detected if progress of a technician falls a certain percentage (e.g., twenty five percent) behind expected progress or if a work order is not completed after a threshold amount of time; a schedule or quality issue may be detected if a complaint is received, if an incident report is initiated, if it is determined that the skills and/or experience of an assigned technician is low for a work order that the technician is assigned to, or if it is determined that it is likely that the technician may miss the next scheduled appointment due to the combination of the amount of estimated work time remaining plus the amount of estimated travel time to the next scheduled appointment exceeding the time remaining until the next scheduled appointment), but does not teach that the unplanned event includes a malfunction of a tool needed for completion of a task in the daily schedule of the field professional.
Marx teaches determining existence of an unplanned event that includes a malfunction of a tool needed for completion of a task in the daily schedule of the field professional (paragraph 4: events may occur that prevent the establishment from completing preparation of the order at the expected pickup time, such as … equipment malfunctions, and employee problems). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell/Hull with Marx because the references are analogous since they are each directed to features for using information from mobile devices to improve the execution of tasks/orders, which is reasonably pertinent to Applicant’s field of endeavor of scheduling tasks to (mobile) field professionals, and because modifying the teachings of Mitchell/Hull such that the unplanned event covers situations involving a malfunction of a tool needed for completion of a task in the daily schedule of the field professional, as taught by Marx, in view of the motivation to obtain and properly employ tools/items to aid a technician with performance of a job (See Mitchell at Fig. 14 and paragraph 158:  e.g., select control 1460 to send a training or instruction document or manual to "technician seven" (e.g., an electronic document may be sent to a technician device, and/or a document may be sent to a printer connected to a technician device (e.g., a printer may be connected to a device mounted in a technician's vehicle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chafle et al. (US 2011/0015963):  discloses real-time enterprise workforce management features, which can include dynamic appointment scheduling (paragraph 20).
Trask (US Patent No. 5,945,919):  discloses a dispatcher free vehicle allocation system for monitoring mobile resources and automatically scheduling tasks to performed.
ClickSoftware and Syclo Announce Partnership to Deliver Rapid Deployment Scheduling Solution for Asset Management Applications. PR Newswire [New York] 12 Sep 2005: 1.:  discloses automated mobile computing and scheduling optimization features, including tools for planning work, dispatching assignments, and managing conflicts.
ERP Software helps optimize mobile workforce management.  Product News Network: NA. Thomas Industrial Network, Inc. (Oct 29, 2014):  discloses intelligent scheduling tools providing the ability to manage capacity by optimizing resources and routes for a day/week/month, update tasks, minimize travel and maximize productivity, and track progress of field workers.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
03/04/2021